                 UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
WALID A. MUHAMMAD,                        :    CIVIL NO: 3:21-CV-00590
                                          :
                   Plaintiff,             :
                                          :
             v.                           :
                                          :    (Magistrate Judge Schwab)
IMAM ABU ABAS MOOSA                       :
RICHERSON, et al.,                        :
                                          :
                   Defendants.            :
                                          :
                                    ORDER
                                   May 12, 2021

I. Introduction.

      Plaintiff Walid A. Muhammad asserts claims under 42 U.S.C. § 1983.

After screening the complaint, we conclude that the complaint fails to state a claim

upon which relief can be granted. But we will grant Muhammad leave to file an

amended complaint.



II. Background.

      Muhammad, a prisoner at the State Correctional Institution Mahanoy who is

proceeding pro se, began this action by filing a complaint on March 31, 2021. We

construe the complaint as naming two defendants: (1) Imam Abu Abas Moosa

Richerson, who Muhammad identifies as the Imam of the Salafi Sect in Pittsburgh

with an address in Pittsburgh; and (2) Minister Louis Farrakhan, who Muhammad
identifies as a minister of the Nation of Islam with an address in Chicago.1

Muhammad filed an application to proceed in forma pauperis, which we granted.

      The complaint is not clear. Muhammad alleges that he is a follower of the

Salafi sect of Islam, but the defendants are involved in a plot to deny him his legal

right to practice his religion. It is not clear, however, what specifically the

defendants are alleged to have done regarding Muhammad.2 After pointing out

that he is from Chester, Pennsylvania, Richerson is from Pittsburgh, Pennsylvania,

and Farrakhan is from Chicago, Illinois, Muhammad alleges that the defendants

“are together and a clandestine critical in implicating by way of a inward rigged

infest inroads invade noisome ‘mental cruelty mental abuse’ causing me pain and

suffering injuries to my head and throat, denying and rejective depriving me in

calumny my legal right to practice ‘Freedom of Religion’ the Salafi Sect.” Doc. 1

at 3 (here and with respect to later quotations from the complaint, we changed the

text changed from all capital letters to make the text more readable; grammar




1
  As originally filed, Muhammad’s complaint started on page 2 of the form
complaint, and it was not clear exactly who Muhammad was naming as
defendants. See doc. 1. Muhammad later filed the first page of his complaint,
which makes clear that he is naming the above two defendants. See doc. 10.
2
  From two documents—one titled Interrogatories and the other titled Material
Facts—that Muhammad attached to his complaint, it appears that in some manner
the defendants have refused to recognize Muhammad as a member of the Salafi
sect. See doc. 1 at 9–10.

                                           2
errors in original).3 Muhammad also alleges that he is “clairvoyance, clairaudience

about this conspiring.” Id.4 And although Muhammad alleges that events giving

rise to his claim took place at SCI Mahanoy “as a angry reaction on June 8 2020 up

until now about Freedom of Religion,” id., it is not clear what, if anything, actually

happened at SCI Mahanoy. In the section of his complaint labeled “LEGAL

CLAIM(S),” Muhammad states: “Cruel and Unusual Punishment my legal rights

as in entrapment, criminal, coercion, conspiracy have been violated. About

Freedom of Religion.” Id. at 4. Muhammad alleges that he suffered “severe

injuries to [his] throat and head inward, epiglottis and capitulum.” Id. He is

seeking both monetary damages and unspecified injunctive relief. Id.

        For the reasons set forth below, we conclude that the complaint fails to state

a claim upon which relief can be granted. We will, however, grant Muhammad

leave to file an amended complaint.




3
  Muhammad attaches to his complaint several documents in which he repeats
these same allegations. See doc. 1 at 6–8. He also alleges in those documents that
he went to the prison’s medical department and was given medication for his
injuries and pain and suffering. Id.
4
    See n.3.
                                           3
III. Screening of In Forma Pauperis Complaints—Standard of Review.

        This court has a statutory obligation to conduct a preliminary review of

complaints brought by prisoners given leave to proceed in forma pauperis in cases

that seek redress against government officials. Specifically, the court must review

the complaint in accordance with 28 U.S.C. § 1915A, which provides, in pertinent

part:

        (a) Screening. The court shall review, before docketing, if
        feasible or, in any event, as soon as practicable after docketing,
        a complaint in a civil action in which a prisoner seeks redress
        from a governmental entity or officer or employee of a
        governmental entity.

        (b) Grounds for dismissal. On review, the court shall identify
        cognizable claims or dismiss the complaint, or any portion of
        the complaint, if the complaint
              (1) is frivolous, malicious, or fails to state a claim upon
        which relief may be granted; or
              (2) seeks monetary relief from a defendant who is
        immune from such relief.

        Under Section 1915A(b)(1), the court must assess whether a complaint “fails

to state a claim upon which relief may be granted.” This statutory text mirrors the

language of Rule 12(b)(6) of the Federal Rules of Civil Procedure, which provides

that a complaint should be dismissed for “failure to state a claim upon which relief

can be granted.” Fed. R. Civ. P. 12(b)(6).

        When determining whether a complaint states a claim upon which relief can

be granted, “[w]e must accept all factual allegations in the complaint as true,


                                             4
construe the complaint in the light favorable to the plaintiff, and ultimately

determine whether plaintiff may be entitled to relief under any reasonable reading

of the complaint.” Mayer v. Belichick, 605 F.3d 223, 229 (3d Cir. 2010). In

making that determination, we “consider only the complaint, exhibits attached to

the complaint, matters of public record, as well as undisputedly authentic

documents if the [plaintiff’s] claims are based upon these documents.” Id. at 230.

       “Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a

‘short and plain statement of the claim showing that the pleader is entitled to

relief.’” Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009) (quoting Fed. R. Civ. P.

8(a)(2)). The statement required by Rule 8(a)(2) must give the defendant fair

notice of the nature of the plaintiff’s claim and of the grounds upon which the

claim rests. Erickson v. Pardus, 551 U.S. 89, 93 (2007). Detailed factual

allegations are not required, but more is required than “labels,” “conclusions,” or

“a formulaic recitation of the elements of a cause of action.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007). “In other words, a complaint must do more

than allege the plaintiff’s entitlement to relief.” Fowler v. UPMC Shadyside, 578

F.3d 203, 211 (3d Cir. 2009). “A complaint has to ‘show’ such an entitlement with

its facts.” Id.

       In considering whether a complaint states a claim upon which relief can be

granted, the court “‘must accept all facts alleged in the complaint as true and

                                           5
construe the complaint in the light most favorable to the nonmoving party.’”

Krieger v. Bank of Am., N.A., 890 F.3d 429, 437 (3d Cir. 2018) (quoting Flora v.

Cty. of Luzerne, 776 F.3d 169, 175 (3d Cir. 2015)). But a court “need not credit a

complaint’s bald assertions or legal conclusions.” Morse v. Lower Merion Sch.

Dist., 132 F.3d 902, 906 (3d Cir. 1997). A court also need not “assume that a . . .

plaintiff can prove facts that the . . . plaintiff has not alleged.” Associated Gen.

Contractors of Cal. v. California State Council of Carpenters, 459 U.S. 519, 526

(1983).

      Following Twombly and Iqbal, a well-pleaded complaint must contain more

than mere legal labels and conclusions. Rather, it must recite factual allegations

sufficient to raise the plaintiff’s claimed right to relief beyond the level of mere

speculation. In practice, consideration of the legal sufficiency of a complaint

entails a three-step analysis:

      First, the court must “tak[e] note of the elements a plaintiff
      must plead to state a claim.” Second, the court should identify
      allegations that, “because they are no more than conclusions,
      are not entitled to the assumption of truth.” Finally, “where
      there are well-pleaded factual allegations, a court should
      assume their veracity and then determine whether they
      plausibly give rise to an entitlement for relief.”

Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010) (footnote and

citations omitted) (quoting Iqbal, 556 U.S. at 675, 679).




                                            6
      A complaint filed by a pro se litigant is to be liberally construed and

“‘however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.’” Erickson, 551 U.S. at 94 (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Nevertheless, “pro se litigants still must allege

sufficient facts in their complaints to support a claim.” Mala v. Crown Bay Marina,

Inc., 704 F.3d 239, 245 (3d Cir. 2013).



IV. Discussion.

      Muhammad contends that he is asserting 42 U.S.C. §1983 claims. See doc.

10 at 1. “Section 1983 imposes civil liability upon any person who, acting under

the color of state law, deprives another individual of any rights, privileges, or

immunities secured by the Constitution or laws of the United States.” Shuman v.

Penn Manor School Dist., 422 F.3d 141, 146 (3d Cir. 2005). Section 1983 “does

not create any new substantive rights but instead provides a remedy for the

violation of a federal constitutional or statutory right.” Id. To establish a claim

under §1983, the plaintiff must establish a deprivation of a federally protected right

and that this deprivation was committed by a person acting under color of state

law. Woloszyn v. County of Lawrence, 396 F.3d 314, 319 (3d Cir. 2005).

      Muhammad’s complaint does not comply with the pleading requirements of

Fed. R. Civ. P. 8. “Pleadings must be construed so as to do justice.” Fed. R. Civ.


                                           7
P. 8(e). “This already liberal standard is ‘even more pronounced’ where a plaintiff

files the complaint without the assistance of counsel.” Garrett v. Wexford Health,

938 F.3d 69, 92 (3d Cir. 2019) (quoting Erickson, 551 U.S. at 94). “[A] court must

make reasonable allowances to protect pro se litigants from the inadvertent

forfeiture of important rights due merely to their lack of legal training.” Id. Thus,

“[c]ourts are more forgiving of pro se litigants for filing relatively unorganized or

somewhat lengthy complaints.” Id.

      Liberally construing Muhammad’s complaint, we nevertheless conclude that

it fails to comply with Fed. R. Civ. P. 8, which requires, among other things, that a

claim for relief must contain “a short and plain statement of the grounds for the

court’s jurisdiction” and “a short and plain statement of the claim showing that the

pleader is entitled to relief,” and that “[e]ach allegation must be simple, concise,

and direct.” Fed. R. Civ. P. 8(a)(1), 8(a)(2), 8(d)(1).

      Muhammad’s complaint does not contain a short and plain statement of his

claims. In fact, is not clear from the complaint what specifically the defendants are

alleged to have done that violated Muhammad’s rights or how they or their actions

are connected to SCI Mahanoy. “Fundamentally, Rule 8 requires that a complaint

provide fair notice of ‘what the . . . claim is and the grounds upon which it rests.”

Garrett, 938 F.3d at 92 (quoting Erickson, 551 U.S. at 93). Here, the complaint




                                           8
does not provide fair notice of what Muhammad’s claims are. Accordingly, the

complaint fails to state a claim upon which relief can be granted.

      The complaint fails to state a 42 U.S.C. § 1983 claim upon which relief can

be granted for an additional reason—Muhammad fails to allege facts from which it

can reasonably be inferred that either Richerson or Farrakhan were acting under

color of state law, a necessary element of every 42 U.S.C. § 1983 claim.

      “Action under color of state law ‘requires that one liable under § 1983 have

exercised power possessed by virtue of state law and made possible only because

the wrongdoer is clothed with the authority of state law.’” Harvey v. Plains Twp.

Police Dept., 635 F.3d 606, 609 (3d Cir. 2011) (quoting Abbott v. Latshaw, 164

F.3d 141, 146 (3d Cir. 1998)). The Supreme Court has established several

approaches to the question of when a private person acts under color of state law.

Crissman v. Dover Downs Entertainment, Inc., 289 F.3d 231, 239 (3d Cir. 2002).

And the United States Court of Appeals for the Third Circuit has “outlined three

broad tests generated by Supreme Court jurisprudence to determine whether state

action exists: (1) ‘whether the private entity has exercised powers that are

traditionally the exclusive prerogative of the state’; (2) ‘whether the private party

has acted with the help of or in concert with state officials’; and (3) whether ‘the

[s]tate has so far insinuated itself into a position of interdependence with the acting

party that it must be recognized as a joint participant in the challenged activity.’”

                                           9
Kach v. Hose, 589 F.3d 626, 646 (3d Cir. 2009) (quoting Mark v. Borough of

Hatboro, 51 F.3d 1137, 1141 (3d Cir. 1995)). “The inquiry is fact-specific,”

Groman v. Twp. of Manalapan, 47 F.3d 628, 638 (3d Cir. 1995), and “state action

may be found if, though only if, there is such a ‘close nexus between the State and

the challenged action’ that seemingly private behavior may be fairly treated as that

of the State itself.’” Brentwood Academy v. Tennessee Secondary School Athletic

Assoc., 531 U.S. 288, 295 (2001) (quoting Jackson v. Metropolitan Edison Co.,

419 U.S. 345, 351 (1974)).

      “[T]he relevant question is not whether the private actor and the state have a

close relationship generally, but whether there is ‘such a close nexus between the

State and the challenged action that seemingly private behavior may be fairly

treated as that of the State itself.’” Borrell v. Bloomsburg Univ., 870 F.3d 154, 160

(3d Cir. 2017) (emphasis in original) (quoting Leshko v. Servis, 423 F.3d 337, 339

(3d Cir. 2005)). “In other words, the government must be ‘responsible for the

specific conduct of which the plaintiff complains.’” Id. (quoting Blum v. Yaretsky,

457 U.S. 991, 1004 (1982)). “Action taken by private entities with the mere

approval or acquiescence of the State is not state action.” Am. Mfrs. Mut. Ins. Co.

v. Sullivan, 526 U.S. 40, 52 (1999).

      Here, Muhammad does not allege facts that raise a reasonable inference that

the defendants were acting under color of state law. Thus, the complaint fails to

                                         10
state a 42 U.S.C. § 1983 claim upon which relief can be granted for this reason as

well.5

         Before dismissing a complaint under the screening provision of 28 U.S.C.

§ 1915, the court must grant the plaintiff leave to amend his complaint unless

amendment would be inequitable or futile. See Grayson v. Mayview State Hospital,

293 F.3d 103, 114 (3d Cir. 2002). Here, given the liberal standard for leave to

amend, we will give Muhammad leave to file an amended complaint to attempt to

state a claim upon which relief can be granted.6


5
   Even if Muhammad could state a § 1983 claim upon which relief can be granted,
given that Muhammad has indicated that Richerson is from Pittsburgh and
Farrakhan is from Chicago, there may be an issue about whether this court has
personal jurisdiction over the defendants. And unless Muhammad can show some
tie to this district, there may be an issue about whether venue is proper in this
district as well.
6
   Any amended complaint must be titled as an amended complaint and must
contain the docket number of this case. Fed. R. Civ. P. 10(a). “The plaintiff is
advised that any amended complaint must be complete in all respects.” Young v.
Keohane, 809 F. Supp. 1185, 1198 (M.D. Pa. 1992). “It must be a new pleading
which stands by itself as an adequate complaint without reference to the complaint
already filed.” Id. “In general, an amended pleading supersedes the original
pleading and renders the original pleading a nullity.” Garrett v. Wexford Health,
938 F.3d 69, 82 (3d Cir. 2019). “Thus, the most recently filed amended complaint
becomes the operative pleading.” Id. In other words, if an amended complaint is
filed, the original complaint will have no role in the future litigation of this case.
Any amended complaint must also comply with the pleading requirements of the
Federal Rules of Civil Procedure, including the requirements that the complaint
contain “a short and plain statement of the grounds for the court’s jurisdiction,” “a
short and plain statement of the claim,” and “a demand for the relief sought.” Fed.
R. Civ. P. 8(a)(1)–(3). Further, “[e]ach allegation must be simple, concise, and
direct.” Fed. R. Civ. P. 8(d)(1). “A party must state its claims or defenses in
                                          11
V. Order.

      For the foregoing reasons, IT IS ORDERED that Muhammad is

GRANTED leave to file an amended complaint within 28 days of the date of this

Order. If Muhammad fails to file an amended complaint, we will recommend that

this case be dismissed.

                                              S/Susan E. Schwab
                                              Susan E. Schwab
                                              United States Magistrate Judge




numbered paragraphs, each limited as far as practicable to a single set of
circumstances.” Fed. R. Civ. P. 10(b). And to the extent it would promote clarity
to do so, “each claim founded on a separate transaction or occurrence . . . must be
stated in a separate count.” Id.
                                         12
